              Case 2:20-cr-00166-JLR Document 19 Filed 04/12/21 Page 1 of 2




 1                                                                        Judge Robart
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. CR20-0166JLR
11
12                                  Plaintiff,
13                          v.                       ORDER SETTING PRE-TRIAL
                                                     MOTIONS DUE DATE AND
14
                                                     TRIAL DATE
     CAMDEM LAMP,
15
16                                  Defendant.
17
18         Having considered the record and the Status Hearing held on April 5, 2021, and
19 General Order 18-20 for the Western District of Washington and previously issued General
20 Orders incorporated therein, failure to continue the trial date would likely make trial
21 impossible and result in a miscarriage of justice; further, continuance of the trial date will
22 allow counsel reasonable time necessary to effective preparation for pre-trial motions and
23 trial, therefor, the Court FINDS the ends of justice served by setting a new trial date
24 outweighs the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
25 § 3161(h)(7)(A), (B)(i), and B(iv). IT IS HEREBY ORDERED:
26         Pre-Trial motions shall be filed by July 1, 2021.
27         Trial is set for August 10, 2021.
28


     Order Setting Trial Date/
     United States v. Lamp, CR20-166JLR – 1
              Case 2:20-cr-00166-JLR Document 19 Filed 04/12/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that the time between the date of the status hearing of
 2 April 5, 2021, to the new trial is excluded in computing the time within which trial must
 3 commence because the ends of justice served by granting this continuance outweigh the best
 4 interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 5         Dated this 12th day of April, 2021.
 6
 7
 8
 9
                                                     A
                                                     The Honorable James L. Robart
10                                                   U.S District Court Judge

11
12
13
14
15 Presented by:
16
   s/ Ye-Ting Woo
17 Ye-Ting Woo
18 Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28


     Order Setting Trial Date/
     United States v. Lamp, CR20-166JLR – 2
